Jordan, Justice.
Exchange Bank appeals from an order refusing to dissolve a temporary restraining order, and granting temporary injunction.
George W. and Lucille Hill sought to restrain the foreclosure of their deed to secure debt which secured an indebtedness to the hank. They alleged that: At the time of making the loan they paid the bank the premium to *446obtain disability insurance in the event George Hill became disabled during the term of the indebtedness. This insurance was through a master credit insurance policy issued to the bank. Soon after the first payment on their loan was made by them, George Hill became disabled and remained disabled until the time the bank advertised their property for sale. He submitted various forms to the bank, signed by himself and his attending physician, to verify his disability claim. The bank did not notify him of any refusal of the insurance company to pay his claims, and if the claims have not been paid, it is due to the negligence of the bank.
Submitted January 12, 1976
Decided March 11, 1976.
George M. Stembridge, Jr., for appellant.
Eva L. Sloan, for appellees.
The trial judge restrained the foreclosure sale. The bank made a motion for order to dissolve the temporary restraining order. After hearing evidence, the judge denied the motion to dissolve the restraining order and granted temporary injunction.
We have considered the evidence submitted at the hearing and have determined that the trial judge did not abuse his discretion in entering the order appealed from, and there is no merit in the enumeration of errors by the bank.

Judgment affirmed.


All the Justices concur.